Citation Nr: 1516723	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  09-20 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic multisymptom disability under 38 C.F.R. § 3.317, to include symptoms of chronic fatigue, claimed as Gulf War Syndrome.

2.  Entitlement to service connection for a chronic multisymptom disability under 38 C.F.R. § 3.317, to include symptoms of diffuse body, muscle and joint pain, claimed as Gulf War Syndrome.

3.  Entitlement to service connection for a chronic multisymptom disability under 38 C.F.R. § 3.317, to include symptoms of headaches, claimed as Gulf War Syndrome.

4.  Entitlement to service connection for a chronic multisymptom disability under 38 C.F.R. § 3.317, to include symptoms of diarrhea, claimed as Gulf War Syndrome.

5.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD), prior to August 29, 2011.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to August 29, 2011.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO). 

In May 2011, the Board reopened the Veteran's claim of entitlement to service connection for a chronic multisymptom disability, and remanded this issue, along with claims for a higher evaluation for service-connected PTSD and entitlement to individual unemployability for further development and adjudication. 

In February 2013, the RO increased the evaluation of the Veteran service-connected PTSD to 100 percent, effective August 29, 2011.  In April 2014, the Board found that there was no longer a controversy on the question of the Veteran's entitlement to TDIU for the period from and after August 29, 2011, since the RO granted a 100 percent schedular rating for PTSD as of that date.   The Board then remanded the issue of service connection for a chronic multisymptom disability and the issue of entitlement to individual unemployability prior to August 29, 2011.  

In a statement dated in April 2014, the Veteran's attorney requested an effective date earlier than August 29, 2011, for the grant of 100 percent schedular rating for PTSD.  As the RO did not grant a 100 schedular percent rating for the complete appeal period prior to August 29, 2011, the issue regarding a higher rating for PTSD (as well as the issue regarding entitlement to a TDIU prior August 29, 2011), is still before the Board.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The issues of entitlement to a TDIU and entitlement to an initial rating higher than 30 percent for PTSD, both prior to August 29, 2011; entitlement to service connection for a chronic multisymptom disability under 38 C.F.R. § 3.317, to include symptoms of chronic fatigue, claimed as Gulf War Syndrome; and entitlement to service connection for a chronic multisymptom disability under 38 C.F.R. § 3.317, to include symptoms of diffuse body, muscle and joint pain, claimed as Gulf War Syndrome, will be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The Veteran has a gastrointestinal disorder manifested by diarrhea which has not been attributed to any diagnosed illness.

2.  The Veteran's tension headaches had their onset during active service.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder manifested by diarrhea was incurred in service, as a result of undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

2.  Tension headaches were incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a chronic multisymptom disability under 38 C.F.R. § 3.317, to include symptoms of diarrhea and headaches

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  The Veteran's service treatment records (STRs) do not show any complaints regarding a chronic headache disorder or diarrhea.

The record contains VA outpatient records that date between 1994 and 1995.  In June 1994, the Veteran was referred for a VA psychiatric evaluation.  He reported a variety of somatic complaints to include chronic fatigue, memory problems, depression, headaches, diarrhea as well as diffuse body, muscle and joint pain.  In reporting the plan and assessment, the examiner reported "veteran with 'Persian Gulf Syndrome' seeks treatment for a multiplicity of symptoms plus possible depression".  In October 1994, the Veteran was treated for lightheadedness and diarrhea.  He also complained of headaches and fatigue.  There was also a notation of nausea in October 1994 and of vague gastrointestinal symptoms in January 1995

VA examination was conducted in February 1996.  The Veteran reported symptoms that included headaches and diarrhea since 1991.  The diagnostic assessments reported headaches, most likely related to tension, and diarrhea, no cause found.  

A Social Security Administration (SSA) disability determination was conducted in August 2006.  The Veteran reported his symptoms which included flu-like symptoms, low grade fever, body aches, and headaches.  Examination did not reveal any physical abnormalities of note.

The record contains VA outpatient records that date between 2004 and 2006.  The Veteran continued his complaints of headaches.  A September 2004 VA treatment record indicates a history of migraine headaches associated with a workplace head injury, which required stitches, in approximately 1999.  

A Persian Gulf Protocol examination was conducted in November 2006.  The Veteran again reported a variety of symptoms including daily diarrhea.  Pertinent diagnoses included tension headaches, as well as chronic diarrhea of unknown etiology, since 1991.   

More recently, a VA Gulf War general medical examination was conducted in August 2014.  This physician noted that there was no documented evidence of treatment for, or evidence of current chronic diarrhea based on examination.  It was also noted that there was no evidence a chronic condition during service or immediately after service.  In regard to headaches, the examiner noted that VA records revealed that the Veteran began treatment for tension type headaches in 2006, an extended time after service discharge.  The examiner concluded that neither of these disorders are related to the Gulf War.  

With respect to diarrhea, the Veteran's post-service treatment records dated since 1994 show consistent reports of diarrhea.  While the August 2014 VA examiner determined that the Veteran's diarrhea was not related to his service in SWA, the Board notes that the Veteran's symptoms of diarrhea have not been attributed to any diagnosed illness.  Therefore, resolving reasonable doubt in his favor, the Board finds that service connection is warranted for a gastrointestinal disorder manifested by diarrhea, as due to undiagnosed illness.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

With respect to headaches, the Board has considered the medical and lay evidence of record.  Given the Veteran's report of in-service headaches, as well as the proximity to service discharge in regard to complaints of chronic headaches, the Board resolves reasonable doubt in the Veteran's favor and finds that the diagnosed tension headaches are etiologically related to his military service.  Therefore, entitlement to service connection for this disability is in order.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a gastrointestinal disorder manifested by symptoms of diarrhea, as due to undiagnosed illness, is granted.

Service connection for tension headaches is granted.


REMAND

The RO issued a statement of the case (SOC) addressing the claim for a higher rating for PTSD in April 2009.  Additional relevant evidence has been associated with the claims folder since that time; however, the Veteran has not been provided with a supplemental statement of the case (SSOC).  This should be accomplished on remand.  In addition, his complete treatment records from the Vet Center in Dearborn, Michigan, dated from June 2006 to August 2011, should be obtained and associated with the claims folder.

An additional VA examination should also be conducted addressing the claims for service connection for a chronic multisymptom disability under 38 C.F.R. § 3.317, to include symptoms of diffuse body, muscle and joint pain, and fatigue, as described in more detail below.  A retrospective opinion should also be obtained concerning the claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision granting service connection for headaches and a gastrointestinal disorder manifested by diarrhea.  

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from December 1995 to March 2006, and dated from August 2011 forward.

3.  Thereafter, schedule the Veteran for a VA examination by a rheumatologist. The claims file must be made available to and reviewed by the examiner.

After reviewing the file, examining the Veteran, and conducting all appropriate diagnostic testing (if indicated), the examiner must provide opinions on the following:

A.  Identify all current disabilities manifested by diffuse body, muscle and joint pain.

B.  Identify all current disabilities manifested by fatigue.

C.  The Veteran has been diagnosed as having a collagen vascular disorder.  Please explain what this is.  Does he have a more specific diagnosis, such as lupus, rheumatoid arthritis, etc.?

D.  Does the Veteran have chronic fatigue syndrome?

E.  Does the Veteran have fibromyalgia?

F.  If the Veteran's diffuse body, muscle and joint pain cannot be attributed to a known diagnosis, please provide an opinion as to whether they are a manifestation of an undiagnosed illness.  Alternatively, if a disorder can be diagnosed, but is without conclusive pathophysiology or etiology, please explain whether it is a manifestation of a chronic multisymptom illness.  

G.  If the Veteran's fatigue cannot be attributed to a known diagnosis, please provide an opinion as to whether it is a manifestation of an undiagnosed illness.   Alternatively, if a disorder can be diagnosed, but is without conclusive pathophysiology or etiology, please explain whether it is a manifestation of a chronic multisymptom illness.  

H.  Did any current disorder manifested by diffuse body, muscle and joint pain have its clinical onset during the Veteran's active service from February 1989 to February 1993?  In providing this opinion, please conduct a careful review of the Veteran's service treatment records and his post-service VA treatment records dated from June 1994 to December 1995.

I.  Did any current disorder manifested by fatigue have its clinical onset during the Veteran's active service from February 1989 to February 1993?  In providing this opinion, please conduct a careful review of the Veteran's service treatment records and his post-service VA treatment records dated from June 1994 to December 1995.

A complete explanation in support of the opinion(s) must be provided.

4.  Arrange for an appropriate examiner (if possible, a vocational rehabilitation specialist) to evaluate the issue of entitlement to a TDIU.  The claims folder must be made available to and reviewed by the examiner.  

For the time period from June 2006 to August 2011, the examiner should identify all limitations imposed on the Veteran as a consequence of the Veteran's service-connected disabilities and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

A complete rationale for all opinions should be provided.

5.  Finally, after completing any other development that may be indicated, readjudicate the Veteran's claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


